DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 15-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2020.
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 11/18/2020 is acknowledged.  The traversal is on the ground(s) that the claims are all drawn to the administration of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius Solubilis, and silica, and an excipient for the mitigation of the adverse effects caused by diseased or damaged tissue in a subject in need thereof.  Applicant further argues that the methods are similar and a search for compositions comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius Solubilis, and silica, and an excipient for the mitigation of the adverse effects caused by diseased or damaged tissue in a subject in need thereof will likely encompass search results involving methods of using the same. Therefore, Applicants respectfully request rejoinder of the groups as they all involve the administration of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius Solubilis, and silica, and an excipient for the mitigation of the adverse effects caused by diseased or damaged tissue in a subject in need thereof.  This is not found persuasive because the claims are drawn to distinct methods of use. The methods have different mechanisms of action and are drawn to different functions.  E.g. wounds caused by radiation are not analogous to wounds caused by diabetes (a disease) and the treatment of each is different.
The requirement is still deemed proper and is therefore made FINAL.

	Claims 1-14 are currently under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating radiation burns, and/or itchy and/or sore skin associated with radiation treatment in a subject in need thereof, comprising administering to said subject an effective amount of a composition comprising: a homeopathic combination of a.) Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica; and b.) Aconite napellus, Arnica montana, Arsenicum iodatum, Belladonna, Bellis perennis, Bryonia alba, Calenula Offcinalis, Chamomilla Matricaria, Echinacea angustifolia. Echinacea purpurea, Graphites naturalis, Hamamelis virginiana, Hypericum Perforatum. Ledum palustre, Millefolium achillea, Phytolacca decandra, Rhus Toxicodendron, Ruta Graveolans, Stellaria media, Sulphur, Symphytum officinale and Thuja Occidentalis, wherein said homeopathic combination is present in an amount of 3.33% based upon the total weight of the composition and a carrier base consisting of lanolin in an amount of 25%, white petroletum in an amount of 50% and mineral oil in an amount of 25% based upon the total weight of the carrier base, does not reasonably provide enablement for a method for prophylaxis, control, or treatment of diseased or damaged tissue caused by radiation in a subject in need thereof, which comprises administering an effective amount of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica and an excipient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claim 1 is drawn to a method for prophylaxis, control, or treatment of diseased or damaged tissue caused by radiation in a subject in need thereof, which comprises administering an effective amount of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica and an excipient.  Claim 2 is drawn to the method according to claim 1, wherein the composition further comprises at least one additional component selected from the group consisting of Ipecacuanha, Nux vomica, Sol, Causticum, Calcera fluorica, and Graphites.  Claim 3 is drawn to the method according to claim 1, wherein the composition is a liquid 10composition.  Claim 4 is drawn to the method according to claim 3, wherein the liquid composition in in the form of a syrup, paste, spray or drops.  Claim 5 is drawn to the method according to claim 1, wherein the composition is an oral composition.  Claim 6 is drawn to the 15 method according to claim 5, wherein the oral composition is in the form of a tablet, pill, pillule, gel cap, spray, or drop.  Claim 7 is drawn to the method according to claim 1, wherein the composition is a topical composition.  Claim 8 is drawn to the method according to claim 7, wherein the topical composition is in the form 20of an ointment, cream, lotion, oil, liniment, liquid or gel.  Claim 9 is drawn to the method according to claim 8, wherein the topical composition is administered in the form of a dressing or bandage.  Claim 10 is drawn to the method according to claim 1, wherein the composition is for systemic administration.  Claim Claim 11 is drawn to the method according to claim 1, wherein the composition is for parenteral administration.  Claim 12 is drawn to the method according to claim 1, wherein the diseased or damaged tissue is a burn or wound.  Claim 13 is drawn to the method according to claim 12, wherein the burn or wound is caused by radiation therapy. Claim 14 is drawn to the method according to claim 12, wherein the burn or wound is caused by exposure to sun.
Guidance of the Specification and Existence of Working Examples:  The specification describes administering a cream comprising core A and B in lanolin, white petroletum and mineral oil all in specific amounts to two different subjects (equine and human) and that the cream treats itching and soreness 
The specification envisions that by administering an effective amount of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica and an excipient that this will provide prophylaxis, control, or treatment of diseased or damaged tissue caused by radiation in a subject in need thereof.
However, no working examples are provided with regard to a method for prophylaxis or control of diseased or damaged tissue caused by radiation in a subject in need thereof, which comprises administering an effective amount of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica and an excipient.  The only examples are expressly directed to skin treatment with a specific formulation.  There are no examples showing prevention (prophylaxis) or controlling disease or damaged tissues caused by radiation.  Further, there at no examples that show that Core A ingredients (those claimed as Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica) works on its own to treat these afflictions.
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  “American Academy of Dermatology Association” (U) teaches proper skin care during radiation therapy that can help to reduce side effects, help to improve skin comfort during treatment, and allow for faster skin recovery.  “American Academy of Dermatology Association” further teaches that skin can be sensitive during radiation therapy and that there are steps to take to help protect skin so that it recovers faster and lessens side effects (See e.g. pages 2-4).
Thus, while the claim-designated method may be useful for preventing (prophylaxis) or controlling damage to skin, Applicant does not disclose a method for prophylaxis, control, or treatment of diseased or damaged tissue caused by radiation in a subject in need thereof, which comprises administering an effective amount of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica and an excipient.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica and an excipient for preventing (prophylaxis) or controlling damage to skin.  In order 
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-14 are not considered to be fully enabled by the instant specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10286074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a method for prophylaxis, control, or treatment of diseased or damaged tissue caused by radiation in a subject in need thereof, which comprises administering an effective amount of a composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius 5Solubilis, and silica and an excipient, which anticipates the patented invention of . A method for treating a wound caused by radiation therapy in a subject in need thereof, which comprises administering an effective amount of a topical composition comprising Hepar Sulphuris calcareum, Lachesis muta, Mercurius Solubilis, and silica to said wound caused by radiation therapy and encompasses the scope of the patented claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699